DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.

Response to Amendment
The amendment of 19 January 2021 has been entered.
Disposition of claims:
	Claims 1 and 16-19 have been amended.

The amendment to claim 16 has overcome the rejection of claim 16 under 35 U.S.C. 112(b) set forth in the last Office action as well as the rejection of claim 16 under 35 U.S.C. 112(d) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 18 has overcome the rejection of claim 18 under 35 U.S.C. 112(b) set forth in the last Office action as well as the rejection of claim 18 under 35 U.S.C. 112(d) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 19 has overcome the rejection of claim 19 under 35 U.S.C. 112(b) set forth in the last Office action as well as the rejection of claim 19 under 35 U.S.C. 112(d) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 1 has overcome the rejections of claims 1-16 and 20 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Komori et al. (US 2012/0001165 A1) (hereafter “Komori”) and Mizuki et al. (US 2008/0124572 A1) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 17 and 19 have overcome the rejections of claims 17 and 19 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Inoue et al. (US 2014/0048784 A1) (hereafter “Inoue ‘784”) and Mizuki et al. (US 2008/0124572 A1) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 17 and 18 have overcome the rejections of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Yu et al. (US 2012/0273764 A1) (hereafter “Yu”) and Mizuki et al. (US 

Response to Arguments
Applicant’s arguments, see the “Claim 1 Amendments” section of the reply filed 19 January 2021 as well as section 1 of the reply filed 16 December 2020 with respect to the rejection of claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Komori et al. (US 2012/0001165 A1) (hereafter “Komori”) and Mizuki et al. (US 2008/0124572 A1) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the “Claim 17 Amendments” and “Claims 18 and 19 Amendments” section of the reply filed 19 January 2021 as well as section 2 of the reply filed 16 December 2020 with respect to the rejections of claims 17 and 19 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Inoue et al. (US 2014/0048784 A1) (hereafter “Inoue ‘784”) and Mizuki et al. (US 2008/0124572 A1) set forth in the last Office action as well as the rejections of claims 17-18 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Yu et al. (US 2012/0273764 A1) (hereafter “Yu”) and Mizuki et al. (US 2008/0124572 A1) set forth in the last Office action have been considered but are moot 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Kato et al. (US 2010/0012931 A1) (hereafter “Kato ‘931”) and Mizuki et al. (US 2008/0124572 A1).
Regarding claims 1-16 and 20: Kato et al. discloses an organic light-emitting device comprising a first electrode; a second electrode facing the first electrode, an emission layer between the first electrode and the second electrode, a hole transport region comprising a hole transport layer between the first electrode and the emission layer, and an electron transport region between the emission layer and the second {(paragraph [0015]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first organic layer between the anode and the cathode, and an emission layer between the first organic layer and the cathode.), (Fig. 1 as described in paragraphs [0061]-[0063]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first hole transport layer and a second hole transport between the anode and the cathode, an emission layer between the hole transport layers and the cathode, and an electron transport layer between the emission layer and the cathode.)}.
The emission layer comprises a first material as a first host material, which can have the structure shown below {(paragraph [0064]: The emission layer comprises a first material, which is a first host material, and a second material, which is a second host material.), (paragraph [0103]: The first host material can have the structure of one of the compounds on pp. 7-174.), (p. 47, the compound shown below.)}.

    PNG
    media_image1.png
    756
    490
    media_image1.png
    Greyscale

The compound above has the structure of the instant Formula 1 where: A11-A14 are benzene; X11 is N[(L12)a12-Ar12]; a12-a13 are each 0; b11-b14 are each 0; a11 is 1, and L11 is m-phenylene; Ar11 is ET1 that is a triazinyl group substituted with two unsubstituted phenyl rings, which meets the structure of the instant Formula 5-6; Ar12 is HT2 is an unsubstituted phenyl group.
The compound above has the structure of the instant Formula 1A where: X11 is N[(L12)a12-Ar12]; a12 is 0; b11-b14 are each 0; a11 is 1, and L11 is m-phenylene; Ar11 is ET1 that is a triazinyl group substituted with two unsubstituted phenyl rings, which meets the structure of the instant Formula 5-6; Ar12 is HT2 is an unsubstituted phenyl group.
The emission layer comprises a second material as a second host material that can an indolocarbazole compound {(paragraphs [0104]-[0116]), (paragraph [0104]: The second host can have the structure of formula (2).), (paragraphs [0105], [0106], and [0114]-[0117]: Z21 and Z22 of formula (2) can be formula (2-1) and (2-2), respectively, which when X21 of formula (2-2) is N forms an indolocarbazole.), (paragraph [0110]: L4 can be a single bond.), (paragraph [0107]: M1 can be a divalent aromatic hydrocarbon group.), (paragraphs [0117] and [0118]: X21 can be N-R19, and R19 can be a substituted or unsubstituted aromatic hydrocarbon group.)}.
The emission layer further comprises a dopant {paragraphs [0057], [0060], and [0156]-[0160]}.
The hole transport region comprises a third material having the structure of Kato et al.’s formula (5), shown below {paragraph [0204]}.
[AltContent: textbox (Kato et al.’s Formula (5))]
    PNG
    media_image2.png
    722
    1304
    media_image2.png
    Greyscale


Where in Kato et al.’s formula (5) i, g, and h can each be 0 {paragraph [0214]}; Ar15 can be an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 can each be a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 can be a single bond {paragraph [0207]}.
Kato et al. does not exemplify a specific device comprising a compound having the structure of Kato’s first host shown above in addition to a second host having the structure of the instant Formula 2-5.
However, as outlined above, Kato teaches that the second host compound can be an indolocarbazole compound.
Kato ‘931 teaches indolocarbazole compounds that can be used as a host material in a light-emitting layer of an organic light emitting device, such as the compound shown below {(paragraphs [0018] and [0032]: The compounds of the disclosure have the structure of one of the formulas (1) or (2) of Kato ‘931 and are useful as a material of an organic light emitting device.), (paragraph [0131]: The compound of the disclosure of Kato ‘931 is useful as a host material for a phosphorescent light emitting material.), (paragraph [0101]: The compounds having the structure of one of the formulas (1) or (2) of Kato ‘931 are exemplified by the compounds on pp. 15-107.), (p. 79, Compound (2-149).), (paragraph [0564] and Table 2: Example 2-16 uses Compound (2-149) as a host material in the light emitting layer.)}.
[AltContent: textbox (Kato 931’s Compound (2-149))] 
    PNG
    media_image3.png
    842
    1056
    media_image3.png
    Greyscale

 
The compound shown above has the structure of the instant Formula 2-5 where: A21 and A22 are benzene; X21 and X22 are C(R23) and C(R24), respectively; Y1 and Y2 are N[(L21)a21-Ar21] and N[(L22)a22-Ar22], respectively; b21 is 1, and b22 is 0; R21 is carbazole; a21 and a22 are each 0; Ar21 and Ar22 are each HT2 that is dibenzofuran.
The compound shown above has the structure of the instant Formula 2(12) where: X21 and X22 are C(R23) and C(R24), respectively; Y1 and Y2 are N[(L21)a21-Ar21] and N[(L22)a22-Ar22], respectively; b21 is 1, and b22 is 0; R21 is carbazole; a21 and a22 are each 0; Ar21 and Ar22 are each HT2 that is dibenzofuran.
Kato ‘931 teaches that the compounds having the structure of formulae (1) or (2) provide organic light emitting devices having high luminous efficiency, long lifetime, and low driving voltage {paragraphs [0017] and [0689]-[0690] as well as Table 2}.
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to have substituted the indolocarbazole second host material of Kato et al. described above for the indolocarbazole host material taught by Kato ‘931. The substitution would have been one known indolocarbazole host material for another known indolocarbazole host material and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of the host material of Komori shown above would have been one from a finite number of identified compounds taught by Komori, and its use would have had a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, particularly given the teachings of Kato ‘931 of high luminous efficiency, long lifetime, and low driving voltage.
Kato et al. does not exemplify a compound in the hole transport region having the structure of the instant Formula 3C.
Mizuki et al. teaches a hole transporting material for use in an organic light emitting device having the structure shown below {(paragraph [0012]: The compounds of the disclosure of Mizuki et al. have the structure of general formula (1).), (paragraph [0057]: The compounds of Mizuki et al. having the structure of general formula (1) are exemplified by Compounds H1 through H61 on pp. 7-19.), (p. 19, Compound H60), (paragraph [0059]: The compounds of the disclosure of Mizuki et al. can be used as the hole transport layer material of an organic light emitting device.)}.
[AltContent: textbox (Mizuki et al.’s Compound H60)]
    PNG
    media_image4.png
    751
    1387
    media_image4.png
    Greyscale

	
As outlined above, Kato et al. teaches that the hole transport region of Kato et al. comprises a third material that can be an amine compound having the structure of Kato et al.’s Formula (5). Mizuki et al.’s Compound H60 is an amine compound comprising the structure of Kato et al.’s Formula (5) where: i, g, and h are each 0 {paragraph [0214]}; Ar15 is an unsubstituted aryl group having 6 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 are each a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 is a phenylene group {paragraph [0207]}.
Mizuki teaches that a device using Mizuki et al.’s Compound H60 has high efficiency {paragraphs [0221]-[0230] and Table 1: Example 12 uses Compound H60 as the material of the hole transport layer.}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by 
Where Mizuki et al.’s Compound H60 shown above has the structure of the instant Formula 3C where A31 is benzene; b31 and b32 are each 0; a34 is 2; L34 is unsubstituted phenylene; a32 is 1; L32 is unsubstituted phenylene; b43 is 0; a33 is 1; L33 is unsubstituted phenylene; Ar33 is HT2 that is unsubstituted phenyl; X31 is N[(L31)a31)-Ar31]; a31 is 0; Ar31 is HT2 that is unsubstituted phenyl.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Kim et al. (US 2014/0061609 A1) (hereafter “Kim”) and Mizuki et al. (US 2008/0124572 A1).
Regarding claims 17 and 19: Kato et al. discloses an organic light-emitting device comprising a first electrode; a second electrode facing the first electrode, an emission layer between the first electrode and the second electrode, a hole transport region comprising a hole transport layer between the first electrode and the emission layer, and an electron transport region between the emission layer and the second {(paragraph [0015]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first organic layer between the anode and the cathode, and an emission layer between the first organic layer and the cathode.), (Fig. 1 as described in paragraphs [0061]-[0063]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first hole transport layer and a second hole transport between the anode and the cathode, an emission layer between the hole transport layers and the cathode, and an electron transport layer between the emission layer and the cathode.)}.
The emission layer comprises a first material as a first host material having the structure shown below {(paragraph [0064]: The emission layer comprises a first material, which is a first host material, and a second material, which is a second host material.), (paragraph [0103]: The first host material can have the structure of one of the compounds on pp. 7-174.), (p. 18, the compound shown below.)}.

    PNG
    media_image5.png
    854
    757
    media_image5.png
    Greyscale

Where the compound above has the structure of the instant Compound 160B.
The emission layer comprises a second material as a second host material that can be a compound having the structure of formula (2) of Kato {(paragraphs [0104]-[0116]), (paragraph [0104]: The second host can have the structure of formula (2).)}.
The emission layer further comprises a dopant {paragraphs [0057], [0060], and [0156]-[0160]}.
The hole transport region comprises a third material having the structure of Kato et al.’s formula (5), shown below {paragraph [0204]}.
[AltContent: textbox (Kato et al.’s Formula (5))]
    PNG
    media_image2.png
    722
    1304
    media_image2.png
    Greyscale


Where in Kato et al.’s formula (5) i, g, and h can each be 0 {paragraph [0214]}; Ar15 can be an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 can each be a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 can be a single bond {paragraph [0207]}.
Kato et al. does not exemplify a specific device comprising a compound having the structure of Kato’s first host shown above in addition to a second host having the structure of one of the instant Compounds 324B to 326B or 458B.
As outlined above, Kato teaches that the second host compound can be a compound having the structure of formula (2) of Kato.
Kim teaches compounds that can be used as a host material for a phosphorescent dopant in a light-emitting layer of an organic light emitting device, such as the compound shown below {(paragraph [0013]: The compound of the disclosure of Kim have the structure of Chemical Formula 1 of Kim and are useful as materials of organic light emitting devices.), (paragraph [0038]: The compounds having the structure of Chemical Formula 1 of Kim are used as host materials for organic light emitting devices.), (paragraph [0035]: The compounds of the disclosure of Kim are exemplified by the compounds in Figs. 1 to 10.), (Fig. 1: Compound 3), (paragraph [0092]: Compound 3 is used as a host material for a phosphorescent dopant.)}.
[AltContent: textbox (Kim’s Compound 3)] 
    PNG
    media_image6.png
    836
    679
    media_image6.png
    Greyscale

 
The compound shown above has the structure of the instant Compound 325B.
Kim’s Compound shown above has the structure of formula (2) of Kato {Kato: paragraphs [0104]-[0120]}
Kim teaches that the compounds of Kim provide organic light emitting devices with high efficiency and low operating voltages {paragraphs [0063]-[0064]}.
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to have substituted the generalized second host material of Kato et al. described above for the host material taught by Komori shown above, based on the teaching of Kim and Kato. The substitution would have been one known host material for another known host material and would have led to predictable results. See MPEP 2143(I)(B). The selection of the host material of Kim shown above would have been one from a finite number of identified compounds taught by Kim, and its use would have had a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, particularly given the teachings of Kim of high efficiency and low driving voltage.
Kato et al. does not exemplify a compound in the hole transport region having the structure of one of the instant Compounds 501 to 688 and 690 to 702.
Mizuki et al. teaches a hole transporting material for use in an organic light emitting device having the structure shown below {(paragraph [0012]: The compounds of the disclosure of Mizuki et al. have the structure of general formula (1).), (paragraph [0057]: The compounds of Mizuki et al. having the structure of general formula (1) are exemplified by Compounds H1 through H61 on pp. 7-19.), (p. 17, Compound H53), (paragraph [0059]: The compounds of the disclosure of Mizuki et al. can be used as the hole transport layer material of an organic light emitting device.)}.
[AltContent: textbox (Mizuki et al.’s Compound H53)] 
    PNG
    media_image7.png
    765
    1095
    media_image7.png
    Greyscale

Where the compound above has the structure of the instant compound 682.	
As outlined above, Kato et al. teaches that the hole transport region of Kato et al. comprises a third material that can be an amine compound having the structure of Kato et al.’s Formula (5). Mizuki et al.’s Compound H53 is an amine compound comprising the structure of Kato et al.’s Formula (5) where: i, g, and h are each 0 {paragraph [0214]}; Ar15 is an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 are each a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 is a single bond {paragraph [0207]}.
Mizuki teaches that a device using the compound shown above has high efficiency {paragraphs [0221]-[0230] and Table 1: Example 9 uses Compound H2 as the material of the hole transport layer.}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kato et al. by substituting the amine derivative taught by Mizuki et al. and shown .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2014/0084270 A1) in view of Fukuzaki (US 2012/0153272 A1) (hereafter “Fukuzaki”) and Mizuki et al. (US 2008/0124572 A1).
Regarding claims 17-18: Kato et al. discloses an organic light-emitting device comprising a first electrode; a second electrode facing the first electrode, an emission layer between the first electrode and the second electrode, a hole transport region comprising a hole transport layer between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode {(paragraph [0015]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first organic layer between the anode and the cathode, and an emission layer between the first organic layer and the cathode.), (Fig. 1 as described in paragraphs [0061]-[0063]: An organic light-emitting device comprising an anode (a first electrode), a cathode (a second electrode), a first hole transport layer and a second hole transport between the anode and the cathode, an emission layer between the hole transport layers and the cathode, and an electron transport layer between the emission layer and the cathode.)}.
The emission layer comprises a first material as a first host material, which can have the structure shown below {(paragraph [0064]: The emission layer comprises a first material, which is a first host material, and a second material, which is a second host material.), (paragraph [0103]: The first host material can have the structure of one of the compounds on pp. 7-174.), (p. 18, the compound shown below.)}.

    PNG
    media_image8.png
    788
    561
    media_image8.png
    Greyscale

Where the compound above has the structure of the instant Compound 129A.
The emission layer comprises a second material as a second host material that can an indolocarbazole compound {(paragraphs [0104]-[0116]), (paragraph [0104]: The second host can have the structure of formula (2).), (paragraphs [0105], [0106], and [0114]-[0117]: Z21 and Z22 of formula (2) can be formula (2-1) and (2-2), respectively, which when X21 of formula (2-2) is N forms an indolocarbazole.), (paragraph [0110]: L4 can be a single bond.), (paragraph [0107]: M1 can be a divalent aromatic hydrocarbon group.), (paragraphs [0117] and [0118]: X21 can be N-R19, and R19 can be a substituted or unsubstituted aromatic hydrocarbon group.)}.
The emission layer further comprises a phosphorescent dopant {paragraphs [0057], [0060], and [0156]-[0160]}.
The hole transport region comprises a third material having the structure of Kato et al.’s formula (5), shown below {paragraph [0204]}.
[AltContent: textbox (Kato et al.’s Formula (5))]
    PNG
    media_image2.png
    722
    1304
    media_image2.png
    Greyscale


Where in Kato et al.’s formula (5) i, g, and h can each be 0 {paragraph [0214]}; Ar15 can be an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 can each be a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 can be a single bond {paragraph [0207]}.
Kato et al. does not exemplify a specific device comprising a compound having the structure of one the instant Compounds 101A to 121A and 123A to 189A (such as the first host shown above) in addition to a compound having the structure of one of the 
However, as outlined above, Kato teaches that the second host compound can be an indolocarbazole compound and that the light-emitting material is a phosphorescent dopant.
Fukuzaki teaches an organic electroluminescent device having a combination of a host material having the structure of Formula (1) of Fukuzaki—exemplified by the compound shown below—and a phosphorescent dopant material having the structure of Formula (D-1) of Fukuzaki {(paragraphs [0018]-[0022], [0046], and [0346]: an organic electroluminescent device having a combination of a material having the structure of Formula (3) of Fukuzaki which can more narrowly have the structure of Formula (1) of Fukuzaki and a material having the structure of Formula (D-1) of Fukuzaki.), (paragraph [0353]: The compound having the structure of Formula (1) is used as a host material.), (paragraph [0534]: The compounds having the structure of Formulas (1) to (18) are exemplified by Compounds 1 to 244.), (p. 78, Compound 197—also presented as compound C-11 on p. 117), (Table 1, Examples 1-38, 1-49, 1-56, 1-64, 1-72, 1-80; Table 2, Examples 2-42, 2-50, 2-59, 2-67, 2-74, 2-82, 2-90, 2-97; Table 3, Examples 3-17, 3-21, 3-27, 3-32, 3-37; Table 4, Examples 4-26, 4-33, 4-40, 4-46, 4-54, 4-60, 4-67: Compound C-11 is used as a host material for a phosphorescent dopant.)}.
[AltContent: textbox (Fukuzaki’s Compound 197)]
    PNG
    media_image9.png
    785
    977
    media_image9.png
    Greyscale
 

The Compound shown above has the structure of the instant 347A.
Fukuzaki teaches that organic light emitting devices comprising the combination of a host having the structure of Formula (1) of Fukuzaki and a phosphorescent dopant having the structure of Formula (D-1) of Fukuzaki have higher efficiency, lower driving voltage, and high durability {paragraphs [0759]-[0762] and as exemplified by the experimental examples}.
Fukuzaki teaches that multiple host materials can be used {paragraph [0662]}.
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to have modified the device of Kato et al. by using the indolocarbazole host material taught by Fukuzaki as shown above in combination with the phosphorescent material of Fukuzaki, based on the teaching of Fukuzaki. The motivation for doing so would have been to use a host/dopant combination known to produce devices with high efficiency, low driving voltage, and high durability, as taught by Fukuzaki.
Kato et al. does not exemplify a compound in the hole transport region having the structure of one of the instant Compound 501 to 688 and 690 to 702.
Mizuki et al. teaches a hole transporting material for use in an organic light emitting device having the structure shown below {(paragraph [0012]: The compounds of the disclosure of Mizuki et al. have the structure of general formula (1).), (paragraph [0057]: The compounds of Mizuki et al. having the structure of general formula (1) are exemplified by Compounds H1 through H61 on pp. 7-19.), (p. 17, Compound H53), (paragraph [0059]: The compounds of the disclosure of Mizuki et al. can be used as the hole transport layer material of an organic light emitting device.)}.
[AltContent: textbox (Mizuki et al.’s Compound H53)] 
    PNG
    media_image7.png
    765
    1095
    media_image7.png
    Greyscale

Where the compound above has the structure of the instant compound 682.	
As outlined above, Kato et al. teaches that the hole transport region of Kato et al. comprises a third material that can be an amine compound having the structure of Kato et al.’s Formula (5). Mizuki et al.’s Compound H53 is an amine compound comprising the structure of Kato et al.’s Formula (5) where: i, g, and h are each 0 {paragraph [0214]}; Ar15 is an unsubstituted aryl group having 12 ring carbon atoms {paragraph [0205]}; Ar16 and Ar17 are each a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms {paragraph [0205]}; L6 is a single bond {paragraph [0207]}.
Mizuki teaches that a device using the compound shown above has high efficiency {paragraphs [0221]-[0230] and Table 1: Example 9 uses Compound H2 as the material of the hole transport layer.}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kato et al. by substituting the amine derivative taught by Mizuki et al. and shown above—that is known to produce devices with high efficiency—for the generalized amine derivative taught by Kato et al., based on the teachings of Kato et al. and Mizuki et al.. The substitution would have been one known amine derivative hole transport material for another known amine derivative hole transport material and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786